﻿On behalf of the Ugandan delegation I wish to congratulate Ambassador Shihabi of Saudi Arabia on his election to the presidency of the General Assembly at its forty-sixth session. His election to that high office is a tribute to his personal qualities and a reflection of the high esteem in which his country, the Kingdom of Saudi Arabia, is held. He brings to the office a wealth of experience and diplomatic skill which will be useful as the Assembly grapples with the major issues before this session. I assure him of the full cooperation of the Ugandan delegation in the discharge of his responsibilities. To his predecessor. Mr. Guido de Marco, Foreign Minister of Malta, my delegation expresses its most sincere appreciation for the skill and dispatch with which he guided the deliberations of the forty-fifth session.
I wish to pay a well-deserved tribute to the Secretary-General, Mr. Javier Peres de Cuellar, few his exemplary service to the Organisation. For the decade he has been at its helm, the Organisation has faced great, challenges, some of which brought Into question Its very relevance and viability. Because of his dedication, perseverance and insight, Secretary-General Perez de Cuellar, contributed substantially to the strengthening of this body and helped overcome many of those challenges. We are now all happy to note that the United Nations role as a focal point for harmonizing international actions, and as a repository for our collective efforts for peace, security and cooperation has been strengthened.
In Africa, we commend the Secretary-General for his untiring efforts and determination in helping to solve our problems; notably the critical economic situation in our region and the conflicts prevalent there.
Thanks to the Secretary-General's constant attention to our problems, Africa's hope and confidence in the United Nations remain solid and show every sign of growing stronger. In turn, Africa would like to believe that the international community regards it as a serious partner, mature enough to be entrusted with greater responsibilities. Here, I ask to be allowed to stress that the current Chairman of the Organization of African Unity (OAU), Mr. Ibrahim Babangida, President of the Republic of Nigeria, spoke for all of us when he urged that the Security Council be restructured and that serious consideration be given to the election of an African to the post of Secretary-General of the United Nations.
Allow me to welcome the seven new Members to the United Nations. Uganda welcomes Estonia, Latvia and Lithuania, which have just regained their independence. Since our independence, Uganda has had friendly and diplomatic relations with both the Democratic People's Republic of Korea and the Republic of Korea. We are therefore happy to see their joint admission to the United Nations. Together with the admissions of the Marshall Islands and Micronesia, the Organization has come closer to attaining its goal of universality.
In the past year, we have all witnessed the momentous changes that have led to a fundamental transformation in international relations. The far-reaching developments in Eastern Europe have altered the political and economic terrain in which we have been operating. Indeed, so changed is the landscape that the international community is grappling with the construction of a new world order which, we hope, will usher in an era of cooperation, rather than confrontation and free the world from the narrow confines of ideological bloc mindset.
Understandably, there are great expectations as we look to the prospect of a new world order. The political and economic structures of many countries, and the nature of relations between countries, have evolved in ways that could not have been contemplated a few years ago. However, the prevailing sense of euphoria should not lull us into complacency. We still have a number of hurdles to cross. If we are to seize the opportunities beckoning us on the horizon, the leaders of this generation need, for their part, to have-vision and a high degree of statesmanship. But they also need the attention and the support of the international community.
The order to which we are aspiring can be viable only if it la, and is seen to be, just and equitable. It can be just and equitable only if its architecture and management are safely anchored in the precepts of the Charter. First, the new order will be on a firm foundation if it promotes, as the Charter dictates, fundamental human rights and conforms to the clear desire of mankind for peace, democracy and the rule of law, both within and between nations.
It is now pertinent for me to express Uganda's concern at the recent developments in Haiti, and to commend the initiative of the Organisation of American States in a sincere effort to help restore democratic order in that country.
Secondly, the new order should address the problem of the economic and social development of all countries. It therefore becomes imperative to address the glaringly visible gap between the North and the South, reflecting affluence on one hand and abject poverty and deprivation on the other.
A fundamental goal of the United Nations is to bring about the peaceful resolution of conflicts. Its efforts in that regard were long encumbered by the cold war, which more often than not fanned the flames of war in various regions. The conflicts in those regions made it attractive for massive quantities of sophisticated weapons to be transferred, by all camps, to fragile States and areas of tension in the third world. Arms transfers became lucrative business for the developed countries which have the technology and resources to produce weapons. The readiness of the developed countries to provide developing countries with armaments contrasts very sharply with their response to similar requests for the transfer of financial resources and technology for the purpose of development. It is our hope that, in the light of recent developments, that trend will be reversed and that our appeals for economic transformation will be responded to with vigour and imagination.
Many speakers have supported the proposal for a register of international transfers of conventional weapons. That proposal is appealing. In our view, for such a register to be meaningful it must be balanced and transparent. It must also cover the producer countries and provide a country-by-country inventory of all armaments produced, stockpiled or transferred. Furthermore, transparency should encompass information on state-of-the-art technology in the military field, as this would engender confidence and alleviate the fear of surprises. It should also be possible to set up an inspection mechanism for verification of such a register. 
We are happy to see that the opportunity presented by the relaxation of tension has been seized to advance the cause of disarmament. The agreement between the United States and the Soviet Union on the reduction of strategic arms is very encouraging. Equally encouraging were the announcement by President Bush on Friday, 27 September 1991, regarding further, unilateral, reductions in United States armaments and the recent response by President Gorbachev of the USSR. Taken together, those three achievements represent a major step forward and provide a timely impetus for the disarmament process.
We believe that further discussions should aim at even deeper reductions in nuclear arsenals and limit the qualitative improvement of such arsenals. Priorities in the disarmament field, in our view, should include negotiations oil a comprehensive test-ban treaty, the speedy conclusion of a chemical-weapons convention and an increase in the effectiveness of the biological-weapons Convention. Given the momentum attained and the objectives aimed for,, there is a strong case for urging that the resources released by disarmament be channelled to the development of the poor countries. The linkage between disarmament and development must remain in focus in our deliberations.
The international community has accorded human rights their rightful significance. This is proper because threats to peace and security do not arise only from external provocation and aggression. In a number of instances the underlying cause of tension is a failure to respect human rights. He also know that the violation of human rights contributes materially towards the burgeoning refugee problem in the third world. The Secretary-General, in his annual report, advises that the principle of non-interference in the essential jurisdiction of States cannot be regarded as a protective barrier behind which human rights could be massively or systematically violated with Impunity. The same view has been articulated by many speakers in this debate. We agree. Human rights violations should be condemned and redressed wherever they are perpetrated. The international community has a vital role to play in this regard.
In order to assist the new generation of leaders who are committed to the democratisation process and the defence of human rights, we need to be realistic and to advocate practical innovations which are capable of bringing about the necessary institutional changes peacefully; otherwise the whole process might abort due to institutional resistance. The situations in Haiti and, to a lesser extent, in Togo are cases in point.
Furthermore, we believe that if human rights and democracy are to be meaningful, it is critical that developing countries be assisted in attaining an adequate standard of living. Civil and political rights must go hand in hand with equally important economic, social and cultural rights. The international community has in the past been preoccupied with the progressive development of norms of human rights and the monitoring of their observance. While this is important, equal importance should be given to assisting developing countries to enhance their exogenous capacity to ensure the observance of those norms. For universal peace, security and respect of human rights to be safeguarded, it is an advantage also to have corresponding economic and social development.
Regrettably, the external environment for developing countries continues to be unfavourable. Resource flows in general have dwindled, commodity prices have tumbled and the external debt crisis has deepened, causing the predictable political and social hardships for the population in many of developing countries to worsen.
In most cases the main problem has not been the lack of programmes to address the issues, but rather the political will and commitment necessary to enable them to be fulfilled. This is the case with the United Nations Programme of Action for African Economic Recovery and Development, which was adopted by the General Assembly in 1966 and whose final review was undertaken last month by the Ad Hoc Committee of the General Assembly. In that regard, Uganda commends the tireless efforts of the Chairman of the Ad Hoc Committee, Mr. Martin Huslid, the Permanent Representative of Norway to the United Nations. While most African countries undertook structural adjustment programmes, the response of the international community fell short of expectations. Transfer of financial resources did not materialize as envisaged. Accordingly, the Programme of Action on the whole remains un-implemented while Africa's critical economic situation continues to deteriorate.
It is our hope that within the context of the proposed new agenda for Africa now before the General Assembly, the international community will show the required political will and provide the tangible support necessary for its renewal and implementation.
I wish to take this opportunity to welcome the initiative by the Government of Japan on the African economic summit proposed for 1993. It is our hope that an outcome of that summit will be serious commitments on the part of the international community for increased resource flows for the development of Africa.
We recognise that the development of Africa is our primary responsibility and that others can only complement our efforts. As a strategy for development, regional cooperation and integration have assumed priority attention in Africa. To this end, the Treaty establishing the African Economic Community was adopted at the Abuja summit of the Organisation of African Unity (OAU) in June 1991. The Treaty is designed to expand our markets, create forward and backward linkages in our economies and hence act as a motor for Africa's growth and development on a sustained basis. The United Nations and the international community should be supportive of our integration efforts.
Because of our economic problems, we have had to adopt structural adjustment programmes which invariably involve deep cuts in expenditures on social programmes such as health and education, and the laying off of workers. This has had a direct negative impact on vulnerable groups who have in turn been forced to put further pressure on the environment. Clearly, these groups need special assistance to alleviate their plight. This is not a novel idea. We know that in the developed countries there are special arrangements to assist these groups. Such arrangements are all the more necessary in our countries, where they have to apply to the poorest in the poorest of countries: the least developed countries. Failure to address this problem would undermine the democratic system and institutions which we are committed to put in place in our countries.
Africa is overwhelmingly dependent, for its export earnings, on a narrow range of primary commodities. Diversification into non-traditional exports and the exporting of value-added processed commodities have become a priority for us. We therefore support all efforts towards the early conclusion of the Uruguay Round of trade negotiations under the General Agreement on Tariffs and Trade. It is our hope that those negotiations will result in, among other things, improved market access for the processed and semi-processed goods of all developing countries.
Preparations for the 1992 United Nations Conference on Environment, and Development are under way. The Conference has given rise to a lot of hope and expectations. Our view is that its outcome should include specific commitments on the effective transfer of environmentally sound technology to developing countries, on non-commercial terms; the provision of adequate new and additional resources, on concessional terms; and a supportive international economic environment that promotes sustainable economic growth and development in the developing countries.
In the case of the developing countries, environmental degradation is a direct consequence of poverty. Discussion of environmental issues in isolation from development is meaningless. For example, in Uganda and elsewhere in Africa people are forced to cut down trees for fuel and for use in constructing dwellings, If forests are to be preserved, alternative sources of energy and of building materials must be secured. For Uganda, as well as some other African countries, the solution lies in securing capital and technology to harness hydro-electric power. This is where the industrialized countries should give a helping hand. 
This Organization has taken a principled stand against racism, of which apartheid is the worst manifestation. Apartheid is a long-standing problem, which has destabilised the whole of southern Africa. There appears to be hope that a solution is in sight. The repeal of the Land Act, the Group Areas Act and the Population Registration Act points in this direction and should be welcomed. We welcome also the other initiatives - particularly the tripartite talks between the leaders of the African National Congress, Inkatha and the South African Government. But our goal in South Africa remains the dismantling of apartheid, with a view to achieving full respect for human and political rights and the establishment of a democratic and non-racial South Africa.
Our position is that the constitution of South Africa is the basic foundation of apartheid. Until that constitution is scrapped and replaced by one that involves the participation, on equal terms, of all South African people, we shall not be able to say that the process of dismantling apartheid has become irreversible. He therefore call upon the South African Government to muster the necessary political will to embrace the letter and spirit of the United Nations Charter and to enter into substantive and conclusive negotiations, which should culminate in a truly democratic political system that accords human and political rights to all.
He have always argued that the problem of apartheid in South Africa is a source of instability in the region as a whole. Some of the positive developments in South Africa, coupled with the end of the cold war, have led to positive trends in the front-line States as well. The agreement between the Government of Angola and UNITA augurs well for that country. It promises to bring an end to the fratricidal war that has cost many lives and crippled
Angola's economic and social infrastructures. In Mozambique, the Government has shown great boldness in agreeing to engage RENAMO in the negotiations aimed at ending the war. It is regrettable that, so far, RENAMO has not demonstrated seriousness in its approach. It remains our hope that these talks will, in the end, be fruitful.
Front-line States have played, and continue to play, a critical role in the struggle against apartheid. They have made enormous sacrifices in terms of loss of human life and damage to their economies. They deserve support and compensation for the loss consequent upon their bearing the brunt of this struggle. The General Assembly and the Security Council have on numerous occasions called upon the international community to assist the front-line States. We appeal to the international community to respond positively to this call.
The question of Western Sahara has been one of the most conspicuous problems in our region. We are confident that, with the adoption of Security Council resolution 690 (1991), which sets out a plan for a settlement and establishes the United Nations Mission for the Referendum in Western Sahara, the referendum will be held as soon as possible. Uganda will continue to support the efforts of the Secretary-General in this endeavour.
The situation in Liberia and in some parts of eastern Africa is a source of anguish. Uganda's approach is to support regional efforts to promote dialogue and understanding between the parties, with a view to the cessation of the fighting and the provision of long-term solutions. We have therefore supported the initiative of the Economic Community of West African States in the case of the situation in Liberia, and the efforts of the Inter-Governmental Authority on Drought and Development as regards the conflict in the Horn o£ Africa. In our own subregion, Uganda is committed to a comprehensive solution to the problem of refugees, which was agreed on by our Heads of State in February this year in the Dar-es-Salaam Declaration. Implementation of that Declaration would go a long way towards furthering the cause of peace and good-neighbourliness in the region. The international community should be supportive of our regional efforts to find solutions.
The Middle East continues to be a volatile region, and the situation in the area has grave implications for international peace and security. The Gulf area has just gone through the trauma of the war arising from Iraq's occupation of Kuwait. We are happy that the sovereignty, independence and legitimate Government of Kuwait have been restored, and we applaud the steadfastness of the Security Council in this regard. Needless to say, the war had a devastating impact, in terms of the loss of human lives and of material and environmental destruction, on both countries and on the region. The challenge facing the international community in the post-war period is therefore immense and daunting. Having stood up to the challenge of aggression, the United Nations should equally rise to the challenge of fashioning a settlement that would provide a long-term solution.
The international community acted with courage in addressing the Gulf crisis. Equal boldness is called for as regards the twin question of Palestine and Arab- Israeli relations, which remain the core of the Middle East conflict. The General Assembly, in resolution 38/58 C, called for a United Nations international conference on the Middle East, to be attended by all parties concerned, as a framework for the negotiation of a just settlement. The efforts of the United States of America to have a limited international conference convened on the basis of Security Council resolutions 242 (1967) and 338 (1973) are a positive development. In spite of the onerous demands being made by Israel as regards the Palestinian representation, the Arab countries' response has been constructive. Israel, on the other hand, has continued its provocative policies of constructing new settlements in the occupied territories for Jewish immigrants. Uganda hopes that wiser counsel will prevail in Israel and that the United Nations and the international community as a whole will show determination and perseverance in the search for a just and peaceful resolution of the conflict.
Uganda supports the independence, unity and territorial integrity of Cyprus and the aspiration of its people to live together. We call on both sides to cooperate with the Secretary-General in his efforts to find an acceptable settlement.
As regards the Korean peninsula, Uganda has been supportive of the aspiration of its people for peaceful reunification. The simultaneous admission of the Democratic People's Republic of Korea and the Republic of Korea to membership of the United Nations provides that people with yet another opportunity to continue dialogue and to further their reconciliation and confidence-building efforts. In Kampuchea, we are encouraged by the progress registered in the negotiations. A breakthrough has been attained, and Uganda joins other delegations in welcoming to this Assembly Prince Sihanouk in his capacity as Head of State. Uganda looks forward to the adoption and signature of an agreement on Kampuchea at a reconvened Paris conference.
As regards the Afghan crisis, our view remains that all countries should respect the Geneva accords.
The world needs an effective United Nations to manage our interdependence. As regards the reform process in the United Nations, Uganda is supportive of those proposals that are aimed at increasing the effectiveness of the Organization. The framework adopted in General Assembly Resolution 45/264 provides an agreed basis for further negotiations on reforms in the United Nations.
The end of the cold war has provided our generation with a unique opportunity to work in partnership to advance the collective interests of our global village. As members of this global community the generations of the next millennium will judge us on the basis of whether our legacy to them is an order of justice, equity, peace and freedom, and whether or not the well-being of man is at the centre of that order.
Allow me now to make some comments on Rwanda. For his own reasons, the Head of the delegation of Rwanda, Mr. Francois Ngarukiyintwali, elected to raise the issue of Rwanda in this Assembly last Monday and to raise it with the objective of characterising Uganda as an aggressor or as a party to the conflict in his country.
Uganda has all along rejected and refuted such accusations, and I do so once again. It is the considered view of my delegation that the interests of the people of Rwanda, those within Rwanda as well as the very substantial numbers who live in exile abroad, would be best served if Rwanda reciprocated the goodwill of its neighbours, of the Organization of African Unity (OAU) as well as of several friendly countries, and committed itself to the implementation of solutions collectively arrived at in various forums specially convened to address the Rwanda problem. It is as disappointing, as it is fruitless, for Rwanda to be under the illusion that by finding a scapegoat in Uganda the problem of about a million Rwandese living in forced exile will go away.
We may recall the upheaval in Rwanda is 1959 just before the independence of that country, when the monarchy and the then ruling class, consisting almost exclusively of the Tutsi people, were violently overthrown. The massive bloody incidents that accompanied that upheaval forced many of the Tutsi victims to go into exile in all neighbouring countries, including Uganda. Up to this day, Rwanda has failed to evolve and implement a policy of reconciliation to attract back to their motherland these Rwandese exiles. About 100,000 of these exiles live in Uganda, and we would be greatly relieved if another home were found for them. It is some of these aggrieved exiles who took up arms and are engaged in armed conflict inside Rwanda against the Government there.
Ever since this conflict broke out, the African leaders in the region and at the level of the OAU, including the Chairman, have met on more than 10 occasions in search of a peaceful solution to the Rwanda problem. The last such meeting was held only last month on 7 September, at Gbadolite in Zaire, under the chairmanship of President Babangida, Chairman of the OAU, and attended by the OAU Secretary General and by Zaire, Burundi, Tanzania, Rwanda and Uganda. The meeting reached unanimous - I repeat, unanimous - agreement on an action plan to resolve the armed conflict. The two belligerent parties were to Implement a cease-fire agreement previously agreed upon and signed by them, and they were to enter into a dialogue on 15 September 1991 under President Mobutu's mediation. The cease-fire was to be monitored by an OAU neutral Military Observer Group comprised of Nigeria and Zaire. This is the framework for resolving the armed conflict in Rwanda which calls for Rwanda's commitment and international support; verbal assaults against Uganda or any other country are nothing but manifestations of escapism.
Earlier, in March, a similar framework for peace had been reached under the N'sele Agreement; and the report of the OAU Monitoring Team for the period March-September is available to anyone who wishes to verify Rwanda's allegations against Uganda. These allegations are entirely baseless.
In February this year, a regional conference under the chairmanship of President Mwinyi of Tanzania and with the participation of Rwanda, Zaire, Burundi and Uganda, as well as of the OAU Secretary General and the United Nations High Commissioner for Refugees (UNHCR), was held in Dar-es-Salaam for the purpose of agreeing on a permanent solution to the refugee problem in the region. Although under the agreement Rwanda accepted its responsibility to receive back its nationals in exile under the principle of voluntary repatriation, we have yet to see concrete steps being taken by Rwanda to create conditions there that would make repatriation an attractive proposition. Rwanda's attitude and record in this regard should be compared to those of it neighbours, which also hove had to grapple with similar problems.
Uganda stands ready to give every reasonable cooperation to promote all initiatives so far undertaken to resolve both the Rwandese refugee problem and the armed conflict in Rwanda, but Uganda takes strong exception to Rwanda's impotence in carrying out its obligations to its nationals in exile and its ravelling instead in diversionary tactics and provocative attacks against Uganda.
Rwanda is running the danger of proving to be an ungrateful neighbour. Uganda is providing a livelihood to 100,000 Rwandese nationals who are denied a home in their country. Uganda made its territory available to Rwandese troops in a sincere effort to help Rwanda monitor the border. Uganda Invited the OAU Monitoring Team, as well as foreign envoys, to verify Rwanda's allegations of rebel bases in Uganda. All this, and more, was done to promote transparency and build confidence in regional initiatives. Rwanda seems to have elected to ignore all Uganda's goodwill and assistance and would rather engage in a purposeless propaganda campaign abroad, including here in this Assembly. It is a matter of profound regret.
